Exhibit 10.4

SECOND AMENDMENT TO IRREVOCABLE LICENSE AGREEMENT

THIS SECOND AMENDMENT TO IRREVOCABLE LICENSE AGREEMENT (this “Agreement”), made
as of the 3rd day of April 2011

 

By and Between:    Bedminster 2 Funding, LLC, having an address c/o Advance
Realty, 1430 Route 206, Suite 100, Bedminster, NJ 07921 (hereinafter designated
as the “Licensor”); And:    Amarin Pharmaceuticals Ireland Ltd., having its U.S.
billing address at 12 Roosevelt Avenue, Mystic, CT 06355 (hereinafter designated
as the “Licensee”).

W I T N E S S E T H:

WHEREAS, Licensor and Licensee entered into a License Agreement dated April 11,
2011 for an agreed upon 3,303 square feet of office space located at 1420 Route
206, Bedminster, NJ (the “1420 Premises”); and a First Amendment dated May 11,
2011 which relocated Licensee to Suite # 200 consisting of an agreed-upon 9,747
square feet of office space located in 1430 Route 206, Bedminster, NJ (the “1430
Premises”); and

WHEREAS, Licensee wishes to expand their Premises by 2,142 square feet (Suite
#220, the “Expansion Premises”) and Licensor agrees to license said additional
premises conditioned upon Licensee’s compliance with the terms and conditions
contained herein.

NOW, THEREFORE, the parties agree as follows:

1. Grant of License. Licensor hereby grants unto Licensee an irrevocable
license, subject to Licensee adhering to all License terms, including but not
limited to payment of License Fee and other Costs and to occupy and use the
Expansion Premises.

2. Term. The term for the Expansion Premises shall be one (1) year. The
anticipated commencement date of the Expansion Premises shall be May 1, 2012
(the “Expansion Premises Commencement Date”) and terminate on April 30, 2013
(the “Term”), unless sooner terminated by Licensor or Licensee as expressly
provided for in this Agreement. The Expansion Premises Commencement Date is
contingent upon Licensor executing an Early Termination and Surrender Agreement
with the existing tenant and said tenant timely vacating the Expansion Premises.
All dates will be adjusted to reflect actual dates of existing tenant surrender
and Licensor’s ability to give notice and possession to Licensee. Licensor shall
give Licensee written notice once Licensor has taken possession of the Expansion
Premises and Licensee shall then have five (5) business days to take possession
of the Expansion Premises

3. Condition. Licensee accepts the Expansion Premises in its “as is” condition
as of the Expansion Premises Commencement Date.

4. License Fee. The consideration for the license shall be the sum of five
Thousand One Hundred Seventy Six & 50/100ths Dollars ($5,176.50) per month
(“License Fee”), which shall be payable in advance on the first day of each
month, without deduction, set-off or abatement whatsoever, throughout the Term
beginning on the Expansion Premises Commencement Date. All License Fees shall be
paid to Licensor at Licensor’s address as set forth above.

5. Other Costs. In addition to the License Fee outlined above, Licensee shall be
responsible for monthly utility charges for the Expansion Premises in the amount
of $312.38 per month and HVAC for non-business hours in the amount of $45.00 per
hour, as well as any costs incurred by Licensor resulting from any default by
Licensee of its insurance or maintenance obligations hereunder.

 

1



--------------------------------------------------------------------------------

6. Security Deposit. Simultaneously with the execution of this Second Amendment,
Licensee shall deliver to Licensor a Security Deposit in the amount of Five
Thousand One Hundred Seventy Six & 50/100 Dollars ($5,176.50).

7. Operating Charges and Real Estate Taxes. Licensee shall pay to Licensor, as
“Additional Rent”, Licensee’s proportionate share of the amount by which
Operating Charges for each license year following the Base Year exceed the Base
Year Operating Charges (hereinafter referred to as the “Operating Charges
Escalation”) falling entirely or partly within the Term. “Operating Charges”
shall mean the sum of all direct and indirect costs and expenses of any kind or
nature whatsoever incurred in connection with the management, operation,
maintenance, repair, replacement and cleaning of the Building, the Land and the
Common Areas. The base year for the Expansion Premises for Operating Charges and
Real Estate Taxes has been established as 2008 (the “Base Year”). Effective on
the Commencement Date for the Expansion Premises, Licensee shall pay its
proportionate share of escalations calendar year 2012 as follows: $0 for
Operating Expenses per month and $72.31 for Real Estate Tax per month.
Licensee’s Proportionate Share for the Expansion Premises is 6.83%.

8. Except as expressly provided herein, all other terms, conditions, covenants,
conditions and agreements as set forth in the License Agreement remain unchanged
and in full force and effect.

(Remainder of page left intentionally blank — Signature page to follow)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed as duly authorized parties
this Agreement as of the date first set forth hereinabove.

 

AGREED TO: LICENSOR: BEDMINSTER 2 FUNDING, LLC, A New Jersey limited liability
company By:   /s/ Kurt R. Padavano Name: Kurt R. Padavano Title: Authorized
Representative

 

LICENSEE: AMARIN PHARMACEUTICALS IRELAND LTD By:   /s/ John F. Thero Name: John
F. Thero Title: Director

 

3



--------------------------------------------------------------------------------

EXHIBIT A – 1430 PREMISES

(separately attached)

 

4